Title: Francis Preston to James Madison, 17 January 1830
From: Preston, Francis
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                Jany 17 1830
                            
                        
                        
                        Yesterday morning Mr McCrea died greatly regretted, he was perfectly resigned and entirely conscious of his
                            condition as I understand– He requested shortly before his death that he should be burried with the honors of War– He is
                            to be interred to day but I have not heard whether his request will be regarded–
                        I have noticed the weather since your departure with reference to your travelling and am really glad that
                            none has occurred to interfere much with your Convenience or progress– Before this reaches you I presume and hope you will
                            have arrived at home without accident or inconvenience–
                        We have all been Melancholy since you left us, especially my daughters who had become greatly attached to
                            their kind friend and relative Mrs. Madison to whom they request me to tender their Love With sentiments of sincere
                            friendship I am Dear Sir Your Mo Ob. Ser
                        
                        
                            
                                Frans Preston
                            
                        
                    